[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]

             United States Court of Appeals
                 For the First Circuit

No. 98-1463

                   IN RE: GRAND JURY,  

                       Petitioner.

       APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF MASSACHUSETTS

     [Hon. Douglas P. Woodlock, U.S. District Judge]

                          Before

                  Torruella, Chief Judge,
             Coffin, Senior Circuit Judge,
               and Stahl, Circuit Judge.

 William J. Murphy on brief for petitioner.
 Donald K. Stern, United States Attorney, Emily R. Schulman,
Assistant U.S. Attorney, and Patrick M. Hamilton, Assistant U.S.
Attorney, on brief for appellee.

May 26, 1998

        Per Curiam.  Upon careful review of the briefs and
record, we conclude that, even if the district court might
better have allowed the witness some additional notice or
preparation time before the contempt hearing, any such
procedural deficiency was harmless error.  
          The witness now asserts that, given the opportunity,
she would claim that her refusal to testify is justified by a
suspicion of illegal electronic surveillance.  In response, the
government has presented affidavits sufficient to deny that the
grand jury inquiry was based on any such illegal activity.  SeeIn re Tse, 748 F.2d 722, 727-28 (1st Cir. 1984); In re Quinn,
525 F.2d 222, 225 (1st Cir. 1975).  Therefore, we conclude that
further proceedings to explore such a claim would be futile.
          In spite of the witness's request, we do not have
authority in these circumstances to direct the location or
conditions of her confinement.  
          Affirmed.  See 1st Cir. Loc. R. 27.1.